NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                           MAR 21 2017
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 ANDREW M. HUNTER; ANGELA A.                        No. 16-70308
 HUNTER,
                                                    Tax Ct. No. 20732-15
                  Petitioners-Appellants,

   v.                                               MEMORANDUM*

 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Andrew M. Hunter and Angela A. Hunter appeal from the Tax Court’s order

dismissing for lack of jurisdiction their action related to their tax liability for tax

years 2012 and 2013. We have jurisdiction under 26 U.S.C. § 7482(a). We review

de novo, Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly concluded that it lacked jurisdiction over the

petition because the petition was not filed within 90 days of the notice of

deficiency. See 26 U.S.C. § 6213(a) (establishing a 90-day requirement for

appealing a notice of deficiency); 26 U.S.C. § 7502(a)(2) (timely mailing treated as

timely filing “only if . . . deposited in the mail in the United States in an envelope

. . . properly addressed to the agency . . . ”); Gorospe, 451 F.3d at 968 (the Tax

Court is a court of limited jurisdiction, and its subject matter is determined by

Title 26 of the United States Code).

      AFFIRMED.




                                           2                                    16-70308